DETAILED ACTION
This communication is responsive to the application, filed August 27, 2020.  Claims 1-6 and 13-19 are pending in this application.  The applicant has canceled claims 7-12.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on August 27, 2020, which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1, 3, 6, 14, 16, and 19 are objected to because of the following informalities:  claim 1 recites “the N+M Trunks”, claim 3 recites “the above determining block”, claim 6 recites “the block of performing”, claim 14 recites “the N+M Trunks”, claim 16 recites “the above determining block”, and claim 19 recites “the block of performing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2018/0089077 A1) in view of Agombar et al. (US 2018/0357141 A1).

As per claim 1:  A data processing method, comprising: 
when data writing is to be performed for a target Trunk Group (TKG), determining whether the target TKG is available, wherein in an initial state, one TKG comprises N Trunks for storing raw data and M Trunks for storing check data, any M Trunks in the N+M Trunks belong to at least K storage nodes, where N>M, N > 1, and 0<K<M; 
Gao discloses [0042-0044] the storage system writes data into the blocks of a plurality of storage disks.  The data can comprise a plurality of blocks of raw data and a plurality of blocks of checksum data.
when the target TKG is available, performing data writing for the target TKG; and 
Gao discloses [0034-0035] determining if the disk of the RAID system are available for read/write or unavailable.  The RAID disks are unavailable before the configuration data and metadata are loaded.  If the RAID system is writing the configuration data into a disk, then data is not written to that disk, but data is written to the remaining RAID disks that are available.
when the target TKG is unavailable, repairing the target TKG, and performing data writing for the repaired target TKG.  
Gao discloses determining if a volume is available/unavailable, but fails to explicitly disclose repairing the volume and performing data write.  Agombar discloses a similar method, which further teaches [0035-0040] using a data redundancy scheme in a RAID system to repair a set of addresses.  If they cannot be repaired by the data redundancy scheme, then the storage controller may attempt to restore data from other repair scheme.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gao with that of Agombar.  One would have been motivated to repair the target volume and perform data writing because it allows to maintain normal RAID operations [Agombar; 0038].

As per claim 2:  The method according to claim 1, wherein repairing the target TKG comprises: determining whether a first repair scheme by which the target TKG is repaired to have N+M available Trunks with any M Trunks belonging to the at least K storage nodes exists according to available Trunk resources; and when the first repair scheme exists, repairing the target TKG according to the first repair scheme.  
Agombar discloses [0035-0040] using the data redundancy scheme in a RAID system to repair a set of addresses.  If they cannot be repaired by the data redundancy scheme, then the storage controller may attempt to restore data from other repair scheme.

As per claims 13 and 15:  Although claims 13 and 15 are directed towards an apparatus claim, they are rejected under the same rationale as the method claims 1 and 2 above.

As per claim 14:  Although claim 14 is directed towards a medium claim, it is rejected under the same rationale as the method claim 1 above.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Agombar and further in view of Anderson (US 2003/0200478 A1).

As per claim 4:  The method according to claim 1, further comprising: in a case that the data is video data, when video playback is to be performed according to the data in the target TKG and the target TKG is unavailable, reading video data from the available Trunks included in the target TKG; and when the read video data comprises I frames of data, performing video playback according to the read video data.  
Gao and Agombar disclose the method of claim 1, but fail to explicitly disclose performing video playback from other volumes if target volume is unavailable.  Anderson discloses a similar method, which further teaches [0006] in a RAID system where data is video data and a primary volume is unavailable, it is preferable to reconstruct the data from other volumes in real time, because video data requires to deliver data intended for real time use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gao and Agombar with that of Anderson.  One would have been motivated to reconstruct data in real time because video data requires a fixed frame rate to avoid delays [Anderson; 0006].

As per claim 17:  Although claim 17 is directed towards an apparatus claim, it is rejected under the same rationale as the method claim 4 above.

Claims 5, 6, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Agombar and further in view of Nickolov et al. (US 2009/0276771 A1).

As per claim 5:  The method according to claim 1, further comprising: when a target disk is recovered from abnormal, determining whether data writing is performed for any TKG associated with the target disk when the target disk is abnormal; when determining that the data writing is performed, reconstructing the TKG; and when determining that the data writing is not performed, denying reconstructing the TKG.  
Gao and Agombar disclose the method of claim 1, but fail to explicitly disclose reconstructing from abnormal/degraded state and performing data writing.  Nickolov discloses a similar method, which further teaches [1166-1186] if a volume of a RAID system becomes degraded (abnormal), corrective actions such as repairing the volume can be performed to allow read/write to the volume.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gao and Agombar with that of Nickolov.  One would have been motivated to reconstruct the volume because it allows to assist in low-downtime of the system [Nickolov; 1166-1186].

As per claim 6:  The method according to claim 1, further comprising: when the target TKG is available, before data writing is performed for the target TKG, determining whether the target TKG is degraded; when determining that the target TKG is degraded, repairing the target TKG, and performing data writing for the repaired target TKG; and 
when determining that the target TKG is not degraded, determining to perform the block of performing data writing for the target TKG.
Gao and Agombar disclose the method of claim 1, but fail to explicitly disclose reconstructing from abnormal/degraded state and performing data writing.  Nickolov discloses a similar method, which further teaches [1166-1186] if a volume of a RAID system becomes degraded (abnormal), corrective actions such as repairing the volume can be performed to allow read/write to the volume.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gao and Agombar with that of Nickolov.  One would have been motivated to reconstruct the volume because it allows to assist in low-downtime of the system [Nickolov; 1166-1186].

As per claims 18 and 19:  Although claims 18 and 19 are directed towards an apparatus claim, they are rejected under the same rationale as the method claims 5 and 6 above.

Allowable Subject Matter
Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if they overcome the Claim Objections above and are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20160085621 A1 – Motwani discloses data is spread across a plurality of dies and comprises an error correction code, retrieve the line of data from the memory device, perform an ECC check on the line of data, and invoke a recovery algorithm in response to an error.  
·         US 20150347224 A1 – Abe discloses storage area corresponding to the read data, and determines validity of the read data based on a checked result obtained by checking the additional data pieces individually from the first and second memory devices.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114